Order, Supreme Court, Bronx County (Eugene Oliver, Jr., J.), entered on or about December 16, 2009, which denied defendant’s CPL 440.46 motion for resentencing, unanimously affirmed.
In light of defendant’s serious record of misconduct, including violent behavior, both before and after his drug conviction, the court properly exercised its discretion in concluding that substantial justice would dictate the denial of defendant’s application for resentencing (see e.g. People v Hidalgo, 47 AD3d 455 [2008]). We find it unnecessary to decide any other issue. Concur—Andrias, J.P., Friedman, Richter and ManzanetDaniels, JJ.